Dear Senator Morial:
You have requested an opinion of this office as to the status of the New Orleans City Park Improvement Association and the applicability of the Open Meetings Law (R.S. 42:41, et. seq.,  and the Public Records Law, R.S. 44:1, et. seq.,) to that entity.
R.S. 36:209(O) provides as follows:
     "O.  The New Orleans City Park Improvement Association and its board of commissioners (Act No. 130 of 1896; Act No. 104 of 1934; Act No. 492 of 1958; Act 405 of 1962) is transferred to the Department of Culture, Recreation and Tourism and shall exercise and perform its powers, duties, functions, and responsibilities as provided for agencies transferred in accordance with the provisions of R.S. 36:801.1."
In other legislation (e.g. Act 405 of 1962) and in appellate court decisions (State ex. rel. Jefferson Parish School Board v. City Park Improvement Association, et. al.345 So.2d 597) the Association has been recognized as a "state agency".
Therefore, it is the opinion of this office that the New Orleans City Park Improvement Association is an element of the Executive Branch of State Government within the Department of Culture, Recreation and Tourism and as such, the meetings of its board of commissioners are subject to the Open Meetings Law. Furthermore, all records of that agency are subject to inspection pursuant to the Public Records Law.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KENNETH C. DEJEAN Assistant Attorney General
cc:  Mr. Mark H. Hiltzim Board of Commissioners New Orleans City Park Improvement Association
KCD:ams:1623y